DETAILED NON-FINAL OFFICE ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23, 24, 28, 30, 21, 27, 31, 1, 8-10, and 12 of U.S. Patent No. 10,605,910. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences are obvious variants of the claims of the patent.
The text of claim 1 of the patent is as follows:
“1.  A golf ball tracking system comprising a distributed radar sensor 
system including a plurality of radar sensors distributed over a coverage area 
a processor comprising hardware in communication via a communication link 
with the radar sensors, the plurality of radar sensors configured to measure 
data of multiple golf balls simultaneously moving through the coverage area, 
the processor or the plurality of radar sensors configured to track flights of 
the multiple golf balls by associating subsequent measurements from particular 
balls in flight based on continuity of data from one sample to a next sample, 
the processor configured to: concurrently construct complete trajectories for 
each of the multiple golf balls in flight;  determine their geographical 
origins and landing locations;  and assign each of the multiple golf ball 
trajectories to one of one or more golfers based on the geographical origins of 
the multiple golf ball trajectories.”  (Bold added).
	The claim 1 limitations are substantially met by claim 1 of the patent in that the “processor” of claim 1 of the patent acts to “receive data from a plurality of radar sensors”; “construct a trajectory for each of a plurality of balls simultaneously in flight by using the data received from the plurality of radar sensors”; and “determine a physical location of each ball’s trajectory origin,” as can be seen from the bold portions of claim 1 of the patent above.  However, claim 1 of the patent does not “construct a trajectory … simultaneously.”  It would have been obvious to one of ordinary skill-in-the-art from claim 1 of the patent that the constructing of trajectories in that claim could be done “simultaneously” by the “processor,” if desired, to minimize delay time for the availability of results to users.

	Dependent claim 10 in this application is identical to claim 8 in the patent.
	Dependent claim 11 in this application is identical to claim 9 of the patent.
	Dependent claim 12 in this application is identical to claim 10 of the patent.
	The entirety of what is claimed in dependent claim 13 in this application is present in claim 12 of the patent.
	The text of claim 20 of the patent is as follows:
“20.  A system for tracking multiple balls in flight simultaneously, 
comprising: a plurality of radar sensors distributed over a coverage area;  a 
processor comprising hardware configured to: receive data from the plurality of 
radar sensors;  assign indexes to radar measurements from particular balls in 
flight based on continuity of range and speed data from one sample to a next 
sample, construct complete trajectories for each of a plurality of balls in 
flight by using the data received from the plurality of radar sensors and the 
assigned indexes;  determine a physical location of each ball's trajectory 
origin;  and provide ball flight data to a device associated with a ball's 
trajectory origin.”  (Bold added).
	The limitations of claim 1 of this application are substantially met by claim 20 of the patent, except that the action to “construct a trajectory” in the application is done “simultaneously.”  It would have been obvious to one of ordinary skill-in-the-art from claim 20 of the patent that the constructing of trajectories in that claim could be done 
	The limitations of claim 2 of this application are identical to those of claim 23 of the patent, except that the phrase, “to assign a trajectory to a launch location” in claim 2 of the application, is reversed in claim 23 of the patent to “to assign a launch location to a trajectory”; however, the meaning of claim 2 of this application is the same as claim 23 of the patent.
	Claim 3 of this application is identical to claim 24 of the patent.
	Claim 4 of this application is substantially identical to claim 28 of the patent, as to “the device” versus “a device,” but the two claims are the same in meaning.
	Claim 5 of this application is identical to claim 30 of the patent.
The further limitations of dependent claim 6 of this application are met by the final limitation in claim 20 of the patent: “provide ball flight data to a device associated with a ball’s trajectory origin.”  So, the limitations of claim 1 of this application plus claim 6 of this application are met by claim 20 of the patent, assuming the same reasoning as applied above to claim 1 of this application and claim 20 of the patent.
	The limitations of dependent claim 8 of this application plus claim 1 of this application are met by claim 27 of the patent plus claims 7 and 20 of the patent, noting, especially, “a plurality of radar sensors distributed over a coverage area” in claim 20 of the patent at lines 3-4 of the claim as it appears in the printed patent, as corresponding to claim 7 of this application at lines 1-2.
	The further limitations of dependent claim 9 are substantially met by claim 31 of the patent, except that claim 9 of this application has the limitation, “at least one of the 

Allowable Claims
The text of independent claim 14 is as follows:
“14. A computer-implemented method for tracking multiple balls in flight simultaneously, comprising: receiving data from a plurality of radar sensors; constructing a trajectory for each of a plurality of balls simultaneously in flight by using 25the data received from the plurality of radar sensors; and determining a physical location of each ball's trajectory origin.”  (Bold added).
	None of the prior art of record discloses in combination the claimed features in bold above in independent claim 14, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
	Each of dependent claims 15-25 is allowable, at least, in that it depends from allowable, independent claim 14.

Citation of Prior Art of General Interest
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Hubbard et al (‘346) is of general interest for tracking a golf ball using a radar and a processor.

	Howey (‘455) is of general interest for tracking golf balls on a golf driving range.
	Eccher et al (‘232) is of general interest for showing a device that determines motion parameters for a golf ball.
	Marty et al (‘518) is of general interest for showing the tracking the trajectory of a golf ball and for using a CPU.
	Seeley et al (‘651) is of general interest for tracking the motions of a golf ball using a plurality of sensors on a golf course.
	Tuxen (‘331) is of general interest for showing tracking a ball and for calculating its landing point on the ground.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648